Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jeffrey R. Madrak (Reg. No. 74690) on 02/17/2021.
The application has been amended as follows:

Claims:
 (Currently Amended) A computer implemented method comprising:
receiving, at a computing device, a request from a particular user identification (ID) to perform a particular operation on a particular data object;
creating and storing, in one or more digital data repositories, an object mapping that associates each data object of a plurality of data objects with one or more tuples of a plurality of tuples, the plurality of data objects including the particular data object, each tuple of the plurality of tuples comprising one or more dimension values and indicating a multidimensional organization structure, each of the one or more dimension values corresponding to a different hierarchical dimension of a plurality of hierarchical dimensions;

creating and storing, in one or more digital data repositories, hierarchical data comprising a plurality of nodes, each node of the plurality of nodes comprising a dimension value, a left value, and a right value;
generating an entitlement cache that associates each operation that the particular user ID is entitled to perform with a first encoding of a tuple of the plurality of tuples, the first encoding of the tuple comprising a vector of one or more value pairs, each value pair of the one or more value pairs including a left value and right value, each of the one or more value pairs corresponding to the left value and the right value of a node of the plurality of nodes from the hierarchical data;
generating an object mapping cache that associates each tuple of the plurality of tuples with a second encoding of each respective tuple of the plurality of tuples, the second encoding of each respective tuple comprising a vector of one or more left values, each of the one or more left values corresponding to a left value of a node of the plurality of nodes from the hierarchical data;
using the object mapping, determining a first tuple based on the particular data object;
	using the object mapping cache, determining a first vector of one of more left values based on the first tuple;
	using the entitlement cache, determining a second vector of one or more value pairs based on the particular operation;

	in response to identifying the match between the first vector and the second vector, the computing device granting the particular user ID access to the particular data object.

(Currently Amended) A computer system comprising: 
one or more processors;
one or more memories storing instructions which, when executed by the one or more processors, cause the one or more processors to perform:
receiving, at a computing device, a request from a particular user identification (ID) to perform a particular operation on a particular data object;
creating and storing, in one or more digital data repositories, an object mapping that associates each data object of a plurality of data objects with one or more tuples of a plurality of tuples, the plurality of data objects including the particular data object, each tuple of the plurality of tuples comprising one or more dimension values and indicating a multidimensional organization structure, each of the one or more dimension values corresponding to a different hierarchical dimension of a plurality of hierarchical dimensions;
creating and storing, in one or more digital data repositories, an entitlement mapping that associates each operation of one or more operations with a tuple of the plurality of tuples, each operation of the one or more operations comprising an operation that the particular user ID is entitled to perform on data objects in different parts of the multidimensional organization structure of the respective associated tuple;

generating an entitlement cache that associates each operation that the particular user ID is entitled to perform with a first encoding of a tuple of the plurality of tuples, the first encoding of the tuple comprising a vector of one or more value pairs, each value pair of the one or more value pairs including a left value and right value, each of the one or more value pairs corresponding to the left value and the right value of a node of the plurality of nodes from the hierarchical data;
generating an object mapping cache that associates each tuple of the plurality of tuples with a second encoding of each respective tuple of the plurality of tuples, the second encoding of each respective tuple comprising a vector of one or more left values, each of the one or more left values corresponding to a left value of a node of the plurality of nodes from the hierarchical data;
using the object mapping, determining a first tuple based on the particular data object;
	using the object mapping cache, determining a first vector of one of more left values based on the first tuple;
	using the entitlement cache, determining a second vector of one or more value pairs based on the particular operation;
identifying a match between the first vector and the second vector;
	in response to identifying the match between the first vector and the second vector, the computing device granting the particular user ID access to the particular data object.

(Currently Amended) One or more non-transitory computer readable media storing one or more sequences of instructions which, when executed, cause: 
receiving, at a computing device, a request from a particular user identification (ID) to perform a particular operation on a particular data object;
creating and storing, in one or more digital data repositories, an object mapping that associates each data object of a plurality of data objects with one or more tuples of a plurality of tuples, the plurality of data objects including the particular data object, each tuple of the plurality of tuples comprising one or more dimension values and indicating a multidimensional organization structure, each of the one or more dimension values corresponding to a different hierarchical dimension of a plurality of hierarchical dimensions;
creating and storing, in one or more digital data repositories, an entitlement mapping that associates each operation of one or more operations with a tuple of the plurality of tuples, each operation of the one or more operations comprising an operation that the particular user ID is entitled to perform on data objects in different parts of the multidimensional organization structure of the respective associated tuple;
creating and storing, in one or more digital data repositories, hierarchical data comprising a plurality of nodes, each node of the plurality of nodes comprising a dimension value, a left value, and a right value;
generating an entitlement cache that associates each operation that the particular user ID is entitled to perform with a first encoding of a tuple of the plurality of tuples, the first encoding of the tuple comprising a vector of one or more value pairs, each value pair of the one or more value pairs including a left value and right value, each of the one or more value pairs 
generating an object mapping cache that associates each tuple of the plurality of tuples with a second encoding of each respective tuple of the plurality of tuples, the second encoding of each respective tuple comprising a vector of one or more left values, each of the one or more left values corresponding to a left value of a node of the plurality of nodes from the hierarchical data;
using the object mapping, determining a first tuple based on the particular data object;
	using the object mapping cache, determining a first vector of one of more left values based on the first tuple;
	using the entitlement cache, determining a second vector of one or more value pairs based on the particular operation;
identifying a match between the first vector and the second vector;
	in response to identifying the match between the first vector and the second vector, the computing device granting the particular user ID access to the particular data object.


Abstract:
Replace the original ABSTRACT OF THE DISCLOSURE with the following:

In one embodiment, a method comprises receiving a request for a particular user identification (ID) to perform a particular operation on a particular data object. An entitlement cache associates each operation that the particular user ID is entitled to perform with a first encoding of a tuple of a plurality of tuples. An object mapping cache associates each tuple of the plurality of tuples 


RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Kenedy et al. (US 2010/0169343) teaches “Each n -tuple combination that is statistically associated with the specified item preference is identified based on the frequencies of occurrence and stored in a compilation containing pangenetic attribute combinations that are associated with that item preference. If no n -tuple combinations are determined to be statistically associated with the item preference specified, the value of n can be incremented by one and the method can be reiterated, beginning at the first step, for the larger n -tuple size. If, on the other hand, at least one n -tuple was determined to be statistically associated with the specified item preference and stored in the compilation, a set of (n+1) -tuple combinations are generated by combining each stored n -tuple combination with each attribute in the set of attributes that does not already occur in that n -tuple (combining an n -tuple with an attribute from the set that already occurs in that n -tuple would create an (n+1) -tuple containing an attribute redundancy, which is undesirable). Next, frequencies of occurrence of the (n+1) -tuple combinations are determined and those (n+1) 

Zeng et al. (US 7,305,389) teaches “By comparison, the similarity function s.sub.lx(x,y) for inter-layer link 504 features determines the similarity between nodes p.sub.1 and u.sub.2 in (4) as follows: s.sub.l2(x, y)=cos(h.sub.x, h.sub.y) (4) where s.sub.l1 and S.sub.l2 respectively denote that the similarities are based on respective intra-layer and inter-layer link features; l.sub.x and l.sub.y are intra-layer link feature vectors of node x and node y; while h.sub.x and h.sub.y are inter-layer link feature vectors of node x and node y.” (Col. 17, lines 34-41); and “The links represented by arrows 604 indicate the user's evaluation of each particular Web page, so the authority/hub score of a Web page will be more credible. Since the different types of links 603, 604, and 605 represent different relations. Each link can be weighted with a different importance depending, for example, on how often the link is accessed or how each pair of nodes that are connected by the link are associated.” (Col. 19, lines 6-13).

Wilkinson et al. (US 2008/0147745) teaches “entitlements document includes: [0199] User name, and any other user attributes, and tuples associate with the user; [0200] Groups the 


REASONS FOR ALLOWANCE
Per the instant office action, claims 1-20 are considered as allowable subject matter. 

The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer-implemented method comprising “receiving, at a computing device, a request from a particular user identification (ID) to perform a particular operation on a particular data object; creating and storing, in one or more digital data repositories, an object mapping that associates each data object of a plurality of data objects with one or more tuples of a plurality of tuples, the plurality of data objects including the particular data object, each tuple of the plurality of tuples comprising one or more dimension values and indicating a multidimensional organization structure, each of the one or more dimension values corresponding to a different hierarchical dimension of a plurality of hierarchical dimensions; creating and storing, in one or more digital data repositories, an entitlement mapping that associates each operation of one or more operations with a tuple of the plurality of tuples, each of the tuple comprising a vector of one or more value pairs, each value pair of the one or more value pairs including a left value and right value, each of the one or more value pairs corresponding to the left value and the right value of a node of the plurality of nodes from the hierarchical data; generating an object mapping cache that associates each tuple of the plurality of tuples with a second encoding of each respective tuple of the plurality of tuples, the second encoding of each respective tuple comprising a vector of one or more left values, each of the one or more left values corresponding to a left value of a node of the plurality of nodes from the hierarchical data; using the object mapping, determining a first tuple based on the particular data object; using the object mapping cache, determining a first vector of one of more left values based on the first tuple; using the entitlement cache, determining a second vector of one or more value pairs based on the particular operation; identifying a match between the first vector and the second vector; in response to identifying the match between the first vector and the second vector, the computing device granting the particular user ID access to the particular data object.”

The reasons for allowance of claim 9 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a 

The reasons for allowance of claim 17 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory computer readable media: “…receiving, at a computing device, a request from a particular user identification (ID) to perform a particular operation on a particular data object; creating and storing, in one or more digital data repositories, an object mapping that associates each data object of a plurality of data objects with one or more tuples of a plurality of tuples, the plurality of data objects including the particular data object, each tuple of the plurality of tuples comprising one or more dimension values and indicating a multidimensional organization structure, each of the one or more dimension values corresponding to a different hierarchical dimension of a plurality of hierarchical dimensions; creating and storing, in one or more digital data repositories, an entitlement mapping that associates each operation of one or more operations with a tuple of the plurality of tuples, each operation of the one or more operations comprising an operation that the particular user ID is entitled to perform on data objects in different parts of the multidimensional organization structure of the respective associated tuple; creating and storing, in one or more digital data of the tuple comprising a vector of one or more value pairs, each value pair of the one or more value pairs including a left value and right value, each of the one or more value pairs corresponding to the left value and the right value of a node of the plurality of nodes from the hierarchical data; generating an object mapping cache that associates each tuple of the plurality of tuples with a second encoding of each respective tuple of the plurality of tuples, the second encoding of each respective tuple comprising a vector of one or more left values, each of the one or more left values corresponding to a left value of a node of the plurality of nodes from the hierarchical data; using the object mapping, determining a first tuple based on the particular data object; using the object mapping cache, determining a first vector of one of more left values based on the first tuple; using the entitlement cache, determining a second vector of one or more value pairs based on the particular operation; identifying a match between the first vector and the second vector; in response to identifying the match between the first vector and the second vector, the computing device granting the particular user ID access to the particular data object.”

Dependent claims 2-8, 10-16, and 18-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        February 22, 2021